ORDER
PER CURIAM.
Tyrone Smith (Defendant) appeals from the judgment upon his convictions for one count of the class C felony of child molestation in the first degree, Section 566.067, RSMo 1994 and one count of the class B felony of child molestation in the first degree, Section 566.067, RSMo 2000. Defendant was sentenced to consecutive terms of five-years’ and ten-years’ imprisonment, respectively. On appeal, Defendant only challenges the sufficiency of the evidence to support his conviction of the class B felony of child molestation in the first degree. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the *513claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 80.25(b).